Status of the Application
This Office action is in response to the Amendment and Remarks filed 19 November 2020.
The objection to the Specification is withdrawn in view of Applicant’s amendments.
The objections to the claims are withdrawn in view of Applicant’s amendments.
The rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 4 and 23 under 35 U.S.C. 112(a), enablement, is withdrawn in view of Applicant’s response in the paragraph spanning pages 12-13 of the Remarks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Ostlie et al (WO 2012/106321) in view of Cutchin (2005 U.S. EPS Memorandum) and McCutchen et al (US 2008/0234130) and in further view of Glock et al (U.S. Patent 6,555,499). This rejection is maintained for the reason of record as set forth in the last Office action mailed 27 August 2020.  Applicant’s arguments filed 19 November 2020 have been fully considered but they are not persuasive.
Applicant claims a method of controlling weeds in the vicinity of a wheat plant having a modified acetyl-CoA carboxylase (ACCase) protein using one or more ACCase herbicides and one or more cloquintocet acid (CQC) safeners, and a system comprising seed of said wheat, herbicide and safeners.
	Ostlie et al teach wheat lines AF28-A, AF26-B and AF10-D which comprise an Ala2004Val substitution compared to the wild type black grass ACCase protein of instant SEQ ID NO: 14 (instant claims 2-4) at claims 5 and 6 on page 56. Ostlie et al teach using said wheat lines in a method of controlling weeds by providing one or more acetyl-CoA carboxylase herbicides and applying it/them thereto at claim 11 and wherein the herbicide is selected from aryloxyphenoxypropionates, cylcohexanediones, and phenylpyrazolin (instant claim 5) at claim 12. Ostlie et al teach representative species of said herbicide(s) including clodinafop at line 18 (on page 25; as recited in instant claim 6) on page 25, lines 13-28. Ostlie et al teach routine ACCase herbicide rates on page 51, which include rates within the ranges recited in instant claims 12 and 13; and on page 52, last paragraph, rates within the range recited in instant claim 11. Ostlie et al teach combining two ACCase herbicides clethodium and quizalofop on page 51, lines 31-32 (see instant claim 6).
	The method taught by Ostlie et al at claim 11 does not teach using a cloquintocet acid safeners.
	Cutchin teaches a commercial herbicide named DiscoverTM Herbicide produced by Syngenta Crop Protection, Inc. that comprises the safener cloquintocet-mexyl and the ACCase herbicide clodinafop-propargyl (see instant claim 6) for use to control weeds in the vicinity of a wheat plant on page 5, 5th paragraph.
et al nor Cutchin teach combining the ACCase herbicides with a pesticide, a plant growth regulator, an insecticide or a fungicide. Cutchin does not teach adding an additional safener.
	McCutchen et al teach the state of the art before the effective filing date of the instant claims in using herbicide tolerant crop plants in a method of controlling weeds in the vicinity of said crop plant. McCutchen et al teach using glyphosate and ALS inhibitor-tolerant crop plants. McCutchen et al teach applying one or more herbicides including the ACCase herbicides alloxydim, butroxydim, chlorthiamid and clethodium on page 25, paragraph 0173. McCutchen et al teach using the herbicide 2,4-D which is a plant growth regulator (instant claim 15) on page 33, paragraph 0257. McCutchen et al teach combining the herbicide(s) with safeners including cloquintocet-mexyl (instant claims 1 and 8), fenclorim, flurazole, fluxofenim, furilazole, mefenpyr-diethyl, naphthalic anhydride and oxabetrinil on page 37, paragraph 0283. McCutchen et al teach including a surfactant (instant claim 16) in combination with insecticides and/or fungicides on page 38, paragraph 0291.
	Glock et al teach that it would have been obvious to use an ammonium salt or an alkali metal (sodium or potassium) of cloquintocet acid in claim 1(b) (as recited in instant claims 9 and 10) in combination with an herbicide.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Ostlie et al (specifically claim 11) using the teachings of Cutchin specifically to use a commercial herbicide composition comprising an ACCase herbicide and a cloquintocet acid safener. It would have also been obvious to modify the teachings of Ostlie et al using the et al by practicing art standard agricultural methods for controlling weeds in the vicinity of an herbicide tolerant crop plant. The rates of herbicide and safener recited in instant claims 11-13, for example, would appear to be within the ranges taught/suggested by the prior art and it would have been routine in the instant art to optimize the administered amounts as suggested by Ostlie et al. Given the teachings of Ostlie et al and the fact that Cutchin teaches a commercial composition for use on wheat for controlling weeds comprising an ACCase herbicide and a cloquintocet safener, one of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that rejections on obviousness cannot be sustained by mere conclusory statement; instead, there must be some articulated reasoning with some rational under pinning to support the legal conclusion of obviousness (page 13, 5th paragraph of the Remarks).
	Applicant argues that the Examiner has failed to provide the required reasoning why a person skilled in the art would use a cloquintocet acid safener with wheat plants having a modified acetyl-CoA carboxylase protein that confers resistance to acetyl-CoA carboxylase herbicides as recited in the instant claims. Applicant argues that the Examiner has not adequately provided the required "articulated rationale" (page 14, 2nd paragraph of the Remarks).
	Applicant argues that Cutchin merely provides an assessment of human health risks for cloquintocet-mexyl such as acute and chronic dietary risk, risk of residues in water, residential exposure risk, aggregate risk, and risk to workers. Applicant argues that Cutchin provides no data pertaining to the safening effect of cloquintocet-mexyl on 
	Applicant argues that none of the cited references, nor the combination thereof, teach or suggest using a cloquintocet acid safener with wheat plants having resistance to acetyl-CoA carboxylase herbicides (page 15, 2nd paragraph of the Remarks).
	Applicant’s arguments have been fully considered but are not found to be persuasive. The cited prior art does not suggest that one of ordinary skill in the instant art would avoid commercial herbicide compositions, especially those specifically targeted at wheat growers, when growing the wheat varieties of Ostlie et al. The Examiner explicitly asserted this reasoning for combining the teachings of Ostlie et al and Cutchin on page 8 of the previous Office Action. Applicant has not provided any evidence that would suggest one of ordinary skill in the instant art would have avoided using Syngenta’s DiscoverTM Herbicide on herbicide tolerant wheat plants. It would have been evident to one of ordinary skill in the instant art that the Syngenta herbicide when properly applied would not adversely affect the wheat plants taught by Ostlie et al. It remains the Examiner’s opinion that the claims are as a whole obvious in view of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 9,578,880 in view of Cutchin (2005 U.S. EPS Memorandum). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to practice the claimed method of the ‘880 Patent using a commercial herbicidal composition such as that taught by Cutchin which comprises an ACCase herbicide and a cloquintocet safener.
	Applicant disagrees with the instant rejection for the reasons given supra directed to the rejection under 35 U.S.C. 103 (page 16, 1st paragraph of the Remarks). The arguments are not found to be persuasive for the reasons given above, specifically it would have been obvious to practice the method in claims 9-15 of the ‘880 Patent with any commercially available ACCase herbicide compositions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.
/David H Kruse/
Primary Examiner, Art Unit 1663